UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4598


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTONIO LAMAR WATKINS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:12-cr-00304-TMC-1)


Submitted:   March 31, 2014                     Decided:   May 9, 2014


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.      William N. Nettles, United States
Attorney,   Carrie  Fisher   Sherard,  Assistant   United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antonio      Lamar   Watkins       appeals   from    his       convictions

after a jury trial for drug and firearm offenses.                            On appeal,

Watkins only argues that the district court erred in denying his

motion to suppress evidence.           Finding no error, we affirm.

              In considering the denial of a suppression motion, we

review the district court’s legal determinations de novo and its

factual findings for clear error.                  United States v. Kelly, 592
F.3d 586, 589 (4th Cir. 2010).                  The court “view[s] the facts in

the    light       most    favorable   to    the    Government,         as   the   party

prevailing below.”            United States v. Black, 707 F.3d 531, 534

(4th   Cir.    2013).        The   court    also    “defer[s]      to    the    district

court’s credibility findings, as it is the role of the [trial]

court to observe witnesses and weigh their credibility during a

pre-trial motion to suppress.”                   United States v. Griffin, 589
F.3d 148, 150-51 n.1 (4th Cir. 2009) (internal quotation marks

omitted).

              We    have    reviewed   the       transcript   of    the       motion   to

suppress hearing and the district court’s detailed ruling on the

motion from the bench and find no clear error in the district

court’s finding of facts or error in its legal conclusions.                            We

defer to its credibility findings.                  Because the district court

did not err in denying the motion to suppress, we affirm the

judgment.      We dispense with oral argument because the facts and

                                            2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3